BY THE COURT.
There is no affidavit to the plea, and if the note is substantially described, it may be read. Though Cole and Lindsay cannot have a common seal, yet each may have used the same seal, and made it his. The note may go in evidence; but whether, unexplained, it will avail the plaintiff, is another question.
The note was then read. A witness was called, who proved the signature of Cole and Lindsay to be the writing of Cole, and his act alone.
The plaintiff rested. The defendant moved for a non suit.
BY THE COURT. The plaintiff cannot recover. He has sued three upon an obligation of two.
*119Non suit ordered. See Button & Freeman v. Hampson, et al. Ante 94.
[Attaching seal does not vitiate note; Johnson v. Nelson, 3 W. L. M. 306, 310.]